Cook, J.,
delivered the opinion of the court.
Appellant was indicted for a murder, and convicted of manslaughter. The homicide is admitted and explained. The witnesses for defendant showed that the homicide *296was committed in self-defense, and there is nothing in the whole evidence contradictory of, or inconsistent with, the version of the facts offered by defendant; indeed, the defensive evidence dovetails with all the physical facts, and seems to conclusively demonstrate the innocence of appellant.
It is difficult to understand how the jury arrived at its verdict, unless the jury were misled by sham battles waged by counsel, in which absolutely immaterial matters were converted into points of apparently serious controversy. It may be the jury arrived at the conclusion that, when the fictitious issues were determined against the defendant, it necessarily followed that a verdict of guilt should be returned. This court can find nothing to justify the verdict.
The judgment is reversed, and a judgment here finding appellant not guilty.

Reversed.